492 U.S. 406 (1989)
WYOMING
v.
UNITED STATES ET AL.
No. 88-309.
Supreme Court of United States.
Argued April 25, 1989
Decided June 26, 1989
CERTIORARI TO THE SUPREME COURT OF WYOMING
Michael Douglas White argued the cause for petitioner. With him on the briefs were Joseph B. Meyer, Attorney General of Wyoming, S. Jane Caton, Assistant Attorney General, and David F. Jankowski.
Jeffrey P. Minear argued the cause for the United States. With him on the brief were Acting Solicitor General Bryson, Acting Assistant Attorney General Carr, Deputy Solicitor General Wallace, Edward J. Shawaker, and Robert L. Klarquist. Susan M. Williams argued the cause for respondents Shoshone Tribe et al. With her on the brief were Brice M. Clagett, Saul B. Goodman, W. Richard West, Jr., Dale T. White, and Andrew W. Baldwin. Sky D. Phifer filed a brief for respondents Bath et al.[*]
*407 PER CURIAM.
The judgment below is affirmed by an equally divided Court.
JUSTICE O'CONNOR took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the State of Arizona et al. by Jim Jones, Attorney General of Idaho, and Clive J. Strong and David J. Barber, Deputy Attorneys General, Robert K. Corbin, Attorney General of Arizona, Marc Racicot, Attorney General of Montana, Brian McKay, Attorney General of Nevada, R. Paul Van Dam, Attorney General of Utah, and Kenneth O. Eikenberry, Attorney General of Washington; and for the city of Phoenix by Roderick G. McDougall, M. James Callahan, and Katherine Ott Verburg.

Harry R. Sachse, Reid Peyton Chambers, Ethel J. Abeita, and Robert T. Anderson filed a brief for the Native American Rights Fund et al. as amici curiae urging affirmance.
Briefs of amici curiae were filed for the State of California et al. by John K. Van de Kamp, Attorney General of California, R. H. Connett, Assistant Attorney General, Douglas B. Noble, Deputy Attorney General, Fred Vendig, Karen L. Tachiki, and Jerome C. Muys; for the State of New Mexico by Hal Stratton, Attorney General, and Martha C. Dabney and Vickie L. Gabin, Special Assistant Attorneys General; for the County of Chaves et al. by Gary C. Mitchell and Richard A. Simms; for the Salt River Project Agricultural Improvement and Power District by John B. Weldon, Jr., and Stephen E. Crofton; for the village of Ruidoso by Neil C. Stillinger and Kathleen R. Marr; and for the Shoshone-Bannock Tribes by Jeanette Wolfley.